Citation Nr: 1738719	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  94-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for tension headaches.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 13, 2007.  

(The issues of entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD) with depression and panic disorder; higher initial ratings for residuals of restrictive lung disease, for herpes, for arteriosclerotic heart disease (ASHD); and to higher ratings for patellofemoral syndrome (PFS) of each knee, for degenerative disc disease (DDD) L4-5 with disc bulging and neuroforaminal narrowing with degenerative joint disease (DJD), a higher initial rating for cervical spine disc disease at C3-C4; and to a combined disability rating in excess of 60 percent from July 29, 1997 to August 8, 2001 and in excess of 80 percent from August 9, 2001 to September 23, 2008, are the subjects of a separate Board decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

Historically, a February 1992 rating decision denied service connection for a low back disorder, a left shoulder disorder, a left wrist disorder, and a left thigh scar.  Service connection was granted, as of September 6, 1991, for arteriosclerotic heart disease (ASHD) with a history of chest pain, which was assigned an initial 30 percent rating; for restrictive lung disease, which was assigned an initial 10 percent rating; for tension headaches, which was assigned an initial noncompensable rating; postoperative (PO) residuals of hemorrhoids, which was assigned an initial noncompensable rating; a bilateral knee disorder, which was assigned an initial noncompensable rating.  This resulted in a combined disability rating of 40 percent from September 6, 1991.  

A March 1992 administrative decision denied a TDIU rating, confirmed the denials of service connection for left shoulder and left wrist disorders, and confirmed the 30 percent rating for ASHD with a history of chest pain.  

A June 1992 rating decision denied a TDIU rating and confirmed and continued the denials of service connection for disorders of the left shoulder and left wrist, and confirmed and continued the 30 percent rating for ASHD with a history of chest pain.  

A July 13, 1992 Statement of the Case (SOC) addressed service connection for disorders of the low back, left shoulder, and left wrist, and the noncompensable ratings for service-connected tension headaches, PO hemorrhoids, and bilateral knee disorders, and a TDIU rating.  

A May 1995 rating decision denied service connection for an anxiety disorder, to include a chronic acquired psychiatric disorder; and for a left ankle disorder; and confirmed the prior denials of service connection for low back, left shoulder, and left wrist disorder; confirmed the ratings for the Veteran's service-connected disorders but granted service connection for herpes which was assigned a noncompensable rating; and confirmed the denial of a TDIU rating.  The Veteran was notified of that rating, being provided a copy of the rating decision by RO letter of June 5, 1995.  

In October 1996 the Board remanded the claims for service connection for disorders of the low back, left shoulder, and left wrist as well as claims for initial compensable ratings for headaches, hemorrhoids, and a disorder manifested by bilateral knee pain, and a TDIU rating to, in pertinent part, provide the Veteran the opportunity to testify at a hearing.  

The Veteran testified at a videoconference in July 1997 before an Acting Veterans Law Judge (AVLJ).  

In a September 1997 Board decision the claims for service connection for disorders of the left shoulder and left wrist and an initial compensable rating for a disorder manifested by bilateral knee pain were denied.  The claims for service connection for a low back disorder, and initial compensable rating for tension headaches and for PO hemorrhoids, and a TDIU rating were remanded.  Claims for service connection for bilateral defective hearing and tinnitus, and for "metal fume fever" were referred to the RO for appropriate action.  

A July 1999 rating decision held that new and material evidence had not been submitted to reopen claims for service connection for "metal fume fever" and for hearing loss.  The Veteran filed an NOD to this denial in September 1999.  

The Veteran testified at a videoconference in September 2003 before a Veterans Law Judge (VLJ) as to eleven (11) issues.  

In August 2004, the Board denied reopening of a claim for service connection for metal fumes fever and remanded 10 other issues.  

A November 2005 rating decision granted service connection for a chronic lumbar spine strain/sprain which was assigned an initial 20 percent disability rating and also granted 10 percent ratings (above the noncompensable ratings) for patellofemoral syndrome (PFS) of the right knee and the left knee.  This resulted in an increase in the combined rating of 50 percent, which had been in effect from September 6, 1991, to 60 percent from July 29, 1997.  

In November 2006 the Board remanded application to reopen a claim for service connection for tinnitus and remanded seven claims for increased ratings, as well as entitlement to a TDIU rating. 

A June 2007 Board decision remanded those claims because the VLJ that conducted the September 2003 hearing was no longer with the Board and the Veteran desired a hearing before a VLJ that would decide his claims.  

The Veteran testified at a videoconference in September 2011 before an ALVJ.   

The Board entered two decisions on September 19, 2012.  In one decision, signed by the AVLJ that presided at the September 2011 videoconference, an effective date of September 9, 1992 for service connection for cervical spine disc disease at C3-C4 was granted.  Other claims were remanded and these were: an earlier effective date for service connection prior to September 23, 2009 for PTSD with depression and panic disorder; higher ratings in excess of 10 percent for residuals of restrictive lung disease, right knee PFS, left knee PFS; an initial compensable rating for herpes; a rating in excess of 20 percent for L4-5 DDD with disc bulging and neuroforaminal narrowing with DJD, prior to October 8, 2010, and higher than 40 percent thereafter; an initial rating in excess of 10 percent for cervical spine disc disease at C3-C4; an initial rating for ASHD with a history of chest pain rated 30 percent prior to August 9, 2001, and in excess of 60 percent thereafter; and entitlement to a combined disability rating in excess of 60 percent from July 29, 1997, to August 8, 2001, and in excess of 80 percent from August 9, 2001 to September 23, 2008.  

In a separate Board decision of September 19, 2012 the Board remanded issues of whether new and material evidence had been received to reopen a claim for service connection for tinnitus; an initial compensable rating for tension headaches; an initial compensable rating for PO hemorrhoids, and a TDIU rating prior to March 13, 2007.

A January 2013 rating decision granted an earlier effective date for service connection for cervical spine disc disease at C3-C4 as of September 9, 1992.  

Two Board decisions were issued on May 22, 2014.  One decision was signed by a panel consisting of a VLJ and two Acting VLJs, the latter being the Acting VLJs that conducted the July 1997 and September 2011 videoconferences.  That decision denied initial compensable ratings for tension headaches and for PO hemorrhoids, reopened and also reopened and remanded a claim for service connection for tinnitus, and remanded a claim for a TDIU rating prior to March 13, 2007.  

The other May 22, 2014, Board decision, signed by the Acting VLJ that conducted the September 2011 videoconference (and who is now a VLJ), denied an effective date prior to September 23, 2009, for service connection for PTSD with depression and panic disorder but remanded claims for higher initial ratings for residuals of restrictive lung disease, rated 10 percent; for herpes assigned a noncompensable rating; ASHD with a history of chest pain, rated 30 percent prior to August 9, 2001 and 60 percent thereafter; initial ratings in excess of 10 percent for PFS of each knee; DDD L4-5 with disc bulging and neuroforaminal narrowing with DJD, rated 20 percent prior to October 8, 2010, and 40 percent thereafter; cervical spine disc disease at C3-C4, rated 10 percent; and; and remanded entitlement to a combined disability rating in excess of 60 percent from July 29, 1997 to August 8, 2001 and in excess of 80 percent from August 9, 2001 to September 23, 2008.  

The Veteran appealed the May 2014 Board denial of entitlement to an initial compensable rating for headaches and the denial of an effective date prior to September 23, 2009 for September 23, 2009, for service connection for PTSD with depression and panic disorder to the United States Court of Appeals for Veterans Claims (Court).  In April 2016 the Court entered a Memorandum Decision vacating the two Board decisions as to those two claims.  The Court noted, in a footnote, that the May 2014 Board decisions had reopened other claims and had remanded other claims.  However, the Board decision, signed by a panel, also denied an initial compensable rating for PO hemorrhoids and the Court did not address this in the Memorandum Decision.  Accordingly, the only conclusion which may be reached is that the Board's May 2014 denial of an initial compensable rating for PO hemorrhoids was not appealed and was not vacated, and is final.  

By letter of December 15, 2015, the Veteran was notified of a rating decision that month which denied reopening of a claim for service connection for a left shoulder disorder, including tendonitis, and denied service connection for fibromyalgia, hypertension, a sleep disorder including sleep apnea, a dental disorder, a right shoulder disorder, a prostate disorder, a gastrointestinal (GI) disorder claimed as bowel problems, and found that the Veteran's daughter was not permanently incapable of self-support.  Received in January 2016 was VA Form 21-0958, Notice of Disagreement (NOD), as to all of the claims denied in the December 2015.  A Statement of the Case (SOC) was issued in February 2017 addressing those matters.  No Substantive Appeal, VA Form 9 or equivalent, has been filed which would perfect the appeal of those issues.  

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2016).  Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2016).  A Substantive Appeal must be filed within 60 days of mailing of an SOC or within 1 year from the date of mailing notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2016).  Here, both time periods have expired and, so, an appeal of the December 2015 rating decision has not been perfected.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A 2016 VA medical opinion was that it was as likely as not that the Veteran's current tinnitus was related to inservice unprotected noise exposure from gun fire and military motor pools.  

2.  During the pendency of this appeal the Veteran's tension headaches have been characteristically prostrating on an average of once monthly but have not been very frequently completely prostrating and prolonged such as to produce severe economic inadaptability.  

3.  Prior to March 13, 2007, the Veteran was gainfully employed on a regular basis.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for an initial compensable rating for tension headaches of no more than 30 percent are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2016).  

3.  The criteria for a TDIU rating prior to March 13, 2007, are not met.  38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), imposes on VA a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and any representative of the information and medical or lay evidence needed for claim substantiation; and that which VA will seek to provide; and that which the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable denial of a claim, but proper notice prior to any subsequent adjudication, e.g., as in a Supplemental Statement of the Case (SSOC) is sufficient.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was provided VCAA notice as to his application to reopen his claim for service connection for tinnitus by RO letter of December 7, 2007.  In any event, because the Board is granting service connection for tinnitus any lack of notice and/or development under the VCAA cannot be considered prejudicial.  As to the Veteran's disagreement is with the initial evaluation for tension headaches following the grant of the service connection for headaches and the effective date for the initial grant of a TDIU rating, once such claims are granted, the claim is substantiated and additional notice as to an initial rating assigned or an initial effective date is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, adequate notice was provided to the Veteran as the claim for an initial compensable rating for tension headaches and the effective date for a TDIU rating.  

As to the duty to assist, postservice treatment records have been obtained and the Veteran has been afforded Board hearings in which he presented testimony in support of his claims.  Under 38 C.F.R. § 3.103(c)(2) one chairing a hearing must fulfill two duties, i.e., to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the Board hearings in this case the issues were agreed upon and the Veteran's representative also asked specific questions.  Thus, the Veteran is not shown to be prejudiced on this basis.  Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that no further action pursuant to Bryant, Id., is necessary.  

In September 2012, the Board remanded these claims to obtain the Veteran's vocational rehabilitation folder and Social Security Administration (SSA) records, and afford the Veteran VA examinations.  The Veteran was afforded VA examinations in June 2013, SSA records were obtained and it was determined that the Veteran's vocational rehabilitation folder is no longer available.  See July 2013 RO Memorandum.  

Consistent with the 2014 Board remand the Veteran was afforded a VA audiology examination in February 2016.  

The Veteran has been afforded multiple VA examinations to evaluate his service-connected headaches.  It is not contended that any of these examinations were inadequate or that the examiners were not competent to render appropriate medical opinions.  Indeed, this was essentially conceded in the Veteran's reply brief to the Court, at page 4.  

In May 2014 the Board remanded the claim for an earlier initial effective date for a TDIU rating, at which time it was noted that the development directed by the Board in its September 2012 remand was not accomplished.  The 2012 remand noted that although separate medical opinions regarding the effect of each medical disability on employment were obtained, there was no attempt to obtain a medical opinion regarding whether the combination of the Veteran's disabilities prevented him from substantially gainful employment.  The September 2012 Board remand instructed the RO to obtain a medical opinion to determine whether the Veteran's service-connected disabilities in combination prevented him from securing and following substantially gainful employment prior to March 13, 2007.  Also, an opinion was requested as to whether any such opinion would change if tinnitus, fibromyalgia, hypertension, a right and/or left shoulder disability, a sleep disability, a dental disability, a prostate disability, and/or a GI disability were considered service-connected disabilities during the identified time frame.  In this regard, the Board is aware that a determination of TDIU entitlement is an adjudicative matter to be determined by VA adjudicators and not VA medical personnel.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); and 38 C.F.R. § 4.2.  

Further, the 2014 Board remand instructed that if at any time since service and March 13, 2007, the Veteran was unemployed and did not meet the schedular TDIU requirements, i.e., 38 C.F.R. § 4.16(a), the RO was to refer the case to VA's Director of C&P for extraschedular TDIU consideration, under 38 C.F.R. § 4.16(b).  

The 2014 Board remand noted that it did not appear that this development requested in September 2012 was completed because the July 2013 SSOC indicated that TDIU entitlement prior to March 13, 2007, was denied on the basis that the Veteran met the schedular TDIU requirements under 38 C.F.R. § 4.16(a) only as of March 13, 2007.  Thus, it did not appear that the case was actually referred to the Director of C&P for extraschedular TDIU consideration.  

On remand, the requested opinion as to the Veteran's ability to engage in substantially gainful employment was obtained in January 2016.  Because that opinion found that the Veteran had in fact been employed the case was not referred to the Director of C&P for extraschedular TDIU consideration.  

In view of the foregoing, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  Indeed, following the development after the 2014 Board remand, as well as remand of the claim for an initial compensable rating for tension headaches by the Court, there has been no request for any additional notice, procedural development or evidentiary development.  

Service Connection for Tinnitus

In the May 2014 Board decision it was noted that when the unappealed January 1996 rating decision denied the claim because there was no evidence that the Veteran had tinnitus as a result of service but that the evidence received since then consisted of numerous records and documents, including the Veteran's testimony at the September 2011 Board hearing, at page 4 of the transcript, that he was not issued protective gear while serving as a welder during service and that he currently experiences ringing in his ears that began during service.  

The May 2014 Board decision found that there was new and material evidence to reopen a previously denied claim of service connection for tinnitus and, prior to de novo adjudication, remanded the claim of service connection for tinnitus for a medical nexus opinion.  That opinion was rendered, on remand, by a VA audiologist in February 2016.  

In now addressing the merits of this service connection claim the Board observes that on VA examination in August 1993 the Veteran complained of periodic tinnitus and that he was diagnosed with tinnitus during a December 1995 VA examination.  Following a February 2016 VA audiology examination, an opinion was rendered that, after reviewing the record, it was at least as likely as not that the current tinnitus was caused by or the result of unprotected inservice noise exposure from sounds in a motor pool and gun fire.  This favorable medical nexus opinion stands unrebutted by any other competent medical opinion.  Moreover, it is consistent with the Veteran's lay testimony of inservice noise exposure.  Accordingly, with the favorable resolution of doubt, upon de novo adjudication, service connection for tinnitus is warranted.  

A Rating Greater Than An Initial Noncompensable Rating for Tension Headaches

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Tension headaches are not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  See 38 C.F.R. § 4.20.  The Veteran's tension headaches are currently evaluated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 as migraine headaches.  The strict application of criteria in an analogous Diagnostic Code is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (faulting the Board's strict application of DC criteria to a condition being rated by analogy).  

Under Diagnostic Code (DC) 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  

Background

On VA examination in November 1991 the Veteran complained of having more headaches, i.e., on a daily basis.  The examiner noted that the Veteran had a history of headaches since 1984 and that the headaches became worse with stress.  The Veteran denied vomiting and indicated that music and over-the-counter analgesics made the headaches better.  He was assessed with tension headaches and dizziness, secondary to stress and hyperventilation. 

In the Veteran's March 1992 NOD he stated that he had trouble concentrating because of the headaches.  

A private record in July 1992 indicates the Veteran complained of "terrible headaches."  However, neurologic findings were within normal limits.  In December 1992, he complained of having had a headache for a week.  He sought medical treatment for headaches again in January 1993, February 1993, June 1993, July 1993, and September 1993.  In April 1994, he complained of headaches that lasted until he was able to lie down.  

On VA examination in December 1994 the Veteran reported having headaches, which were worse on the left side and been present each day during the prior year.  The headaches made him short tempered and interfered with his concentration as a student at Methodist College.  The headaches woke him up at night and he just had to wait for relief.  He was assessed with headaches that tended to occur at the time of a backache, which sounded like muscle tension.  The examiner noted that there was nothing to suggest migraines or progressive neurological disease. 

A May 1996 treatment record documented the Veteran's complaints of headaches that caused memory lapses and difficulty concentrating, and that were relieved after he relaxed.  

An August 1996 VA treatment note indicated that the Veteran reported headaches occurring every day.  In May 1996, the Veteran was evaluated for his headaches.  He reported chronic headaches, which included bitemporal pain behind both eyes.  He reported no associated nausea, vomiting or photophobia, but reported memory lapses and difficulty in concentration associated with the headaches.  He was assessed with headaches of uncertain cause. 

A May 26, 1997 letter from the Veteran's internship supervisor stated that pain from headaches caused the Veteran to occasionally leave the workplace.  

The Veteran testified in July 1997 that he had headaches seven days a week and the only relief was to lie down or take medication.  The headaches were accompanied by nausea and a severe throbbing sensation.  When a headache occurred, his only relief was to lie down, in a bedroom or on the floor somewhere, or to take Motrin or something similar.  When he had a headache he essentially had to remove himself from the presence of others.  He could lay down in someone's bedroom or simply on a floor.  

In a January 2008 statement, a co-worker of the Veteran stated that on numerous occasions the Veteran had complained of headaches and back pains which resulted in his having to wear his neck brace or leave work early.  Another co-worker recalled the Veteran complaining of back, neck, and knee pain as well as headaches and that he would go to his car during lunch breaks to take naps to attempt to relieve his pain.  

On VA examination in June 1998 the Veteran reported having three or four headaches a day, lasting 15 to 20 minutes, which were aggravated by stress and relieved by Motrin or relaxing.  He also reported having an aura, but no other associated symptoms.  He was diagnosed with tension headaches.  

On VA examination in August 2002 the Veteran reported having headaches approximately once a week that lasted about two hours, during which he had to find a place to relax and lie down.  There was no associated photophobia or nausea.  The examiner indicated that the Veteran had chronic tension headaches with no evidence of prostration.  

The Veteran testified in September 2003 that he had headaches seven days a week and that when they occurred he had to lie down in an isolated room.  He had lost time from work due to headaches because he had to physically leave his job to go home and deal with his headaches.  He described his headaches as being so severe that he really got incapacitated and could not move.  He stated that he would either leave whatever he was doing and go lay down in an isolated room, or stop what he was doing and go home, because he was so incapacitated that he had to sleep.  While he was working as a student aide, he would have to leave his workplace to deal with his headaches.  

On VA examination in December 2004 (by the examiner that conducted the 2002 VA examination) the Veteran reported that the headaches were dull and aching, and occurred every day, but that they were nonprostrating but were intermittently associated with photophobia.  He was assessed with nonprostrating headaches.  

On VA examination in April 2006 (again by the examiner that conducted the 2002 and 2004 VA examinations) it was noted that the Veteran had a long-standing history of tension headaches that occurred every day.  There was no noted history of vomiting during the headaches and it was noted that he was able to function; and activities of daily living were still independent during the headaches.  It was reported that he was able to work through these headaches, although he stated he had to ask a supervisor to lay down for an hour or so during the course of the day.  He was assessed with nonprostrating headaches. 

On VA examination in March 2009 (by the same examiner as in 2002, 2004, and 2006) the Veteran reported daily headaches that were nonprostrating.  The Veteran reported that he was able to function through the course of the headaches.  He was assessed with non-prostrating tension headaches. 

A report of a private February 1, 2010 psychological evaluation shows that the Veteran's concentration ability was impaired.  

On VA psychiatric examination in June 2010 for evaluation of PTSD the Veteran reported being irritable and quite short tempered, which he attributed to his PTSD.  

On VA examination in October 2010 (again by the same VA examiner) the Veteran reported daily headaches, occurring approximately three times per day lasting 5 to 15 minutes.  He was able to function throughout the course of the headaches.  He was diagnosed with nonprostrating tension headaches.  

The Veteran testified in September 2011 that he experiences headaches between three and five times a day that required that he wear a neck brace.  He stated that during the headaches he became disoriented and completely exhausted.  When these headaches occurred in the workplace, he would go to his car during his lunch break so that he could lie back in a horizontal position while wearing his neck brace.  

On VA examination in June 2013 the Veteran reported having headaches occurring three to four times a day, and they were aggravated by stress.  It was reported that when he had headaches he took a lot of different medications, e.g., over-the-counter aspirin and pain pills prescribed for other medical conditions, and also that he would lie down on the floor.  The examiner indicated that the Veteran did not have prostrating attacks of migraine or non-migraine headache pain.  The examiner noted that there was no evidence of incapacitating episodes and in the prior twelve months there had not been any neurology consultation for headaches.  The examiner noted that the Veteran had not been to the emergency room nor hospitalized for a headache condition and that there was no evidence of functional impairment.  It was reported that there was no evidence of incapacitating episodes and there was no economic impact associated with the tension headaches because there was no evidence of functional impact.  

Analysis

The Board initially notes that the Court's memorandum decision stated that neither Diagnostic Code 8100 nor the Board, in 2014, had defined the terms "prostrating" or "characteristic" as used in DC 8100.  While taking judicial notice of the fact that the most recent edition of Dorland's defines "prostration" as "extreme exhaustion or powerlessness," DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012), the Court instructed the Board to "explain what 'prostrating' means within the context of Diagnostic Code 8100.  

In this undertaking the Court observed that "all of the cited Board decisions [cited by the appellant] employ a particular definition of the word 'prostrating,' different from the one advanced by the Secretary in this case, [and this] must be addressed in the decision on remand."  

Thus, the Board will note the definitions offered on appeal the Court by the Veteran and by VA.  In the appellant's brief it was stated, at page 11, that "[t]he pertinent common definition of the term prostrate is "lying flat" or "completely overcome and lacking vitality, will, or power to rise.'  See http://www.merriamwebster.com/dictionary/prostrating (last accessed 4/23/15))."  It was stated that 20 Board decision had used this definition, or some version of it.  Other Board decisions had relied "on the Webster's New World Dictionary of American English, which defines the term as "utter physical exhaustion or helplessness," and sometimes the Board looks to the Dorland's Illustrated Medical Dictionary, which defines the term as "extreme exhaustion or powerlessness."  Appellant's brief at pages 11 and 12.  Some Board decisions had "interpreted the term 'prostrating' as used in DC 8100 to mean "to lay low: overcome."  Appellant's brief at page 12.  

In sum, it was argued that "[r]egardless of which of these variations on the common definition of the term 'prostrating is adopted, the result is the same-a headache that requires a veteran to lie down for a period of time must considered 'prostrating' for purposes of DC 8100."  Appellant's brief at page 12.  

By way of reference, the also Board notes that according to MERRIAN WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In VA's brief to the Court it was stated that "the definition of the term [prostrating] is not contested."  Appellee's brief at page 13.  "Indeed, the standard definitions of the term 'prostrate are 'stretched out with face on the ground in adoration or submission;' 'lying flat' or 'completely overcome and lacking vitality, will, or power to rise[.]'  Merriam-Webster's Collegiate Dictionary 998 (11th ed. 2012)."  Appellee's brief at pages 13 and 14.  

Finally, in the Veteran's reply brief it was stated that it was "argued that a headache that requires a veteran to lie down for a period of time must be considered 'prostrating' for purposes of DC 8100."  Appellant's reply brief at 1.  Moreover, in the Veteran's reply brief it was acknowledged that "[t]he Secretary agrees that [the Veteran's] definition of 'prostrating' is correct."  Appellant's reply brief at 1.  

In view of this, the Court's instruction to the Board to define the term "prostrating" as used in DC 8100 has been resolved by the briefing before the Court.  But to summarized, the term prostrating, as used in DC 8100, means to lie down because of exhaustion, or more precisely in terms of headaches due to being powerless, overcome or lacking vitality.  

To the extent that the Court instructed the Board to define the term "characteristic" as used in DC 8100 the Board notes that in the Veteran's brief to the Court it was acknowledged that "characteristic" while not defined in DC 8100, meant less that "completely" prostrating headaches.  Appellant's brief at page 14.  Also, it was agreed "that 'characteristic [sic] prostrating attacks' does not contemplate a complete inability to function, as does 'completely prostrating . . . attacks' [sic]."  Appellant's brief at page 14.

Next, the Board notes that Stedman's Illustrated Medical Dictionary, 26th Edition, at page 317, defines "characteristic" as meaning "[t]ypical or distinctive of a particular disorder."  Webster's New College Dictionary, 3rd Edition, at page 192, defines "characteristic" as "[a] distinguishing attribute or element."  Dorland's Illustrated Medical Dictionary, 31st Edition, at page 343, defines "characteristic" as "typical of an individual or other entity."  In sum, in the context of DC 8100 the term characteristic means that which is typical of a particular disorder.  

In this context the Board notes that the essence of the Veteran's argument before the Court was that the term prostrating was not a medical term but one used in common parlance and, as such, lay evidence attesting to whether a headache was prostrating was of equal weight to evidence consisting of medical opinions by VA examiners.  The Board concurs that the terms "prostrating" and "characteristic," while found in medical dictionaries as well as non-medical dictionaries, are terms which are not strictly medical.  Thus, a description of symptoms and behaviors accompanying a headache with respect to whether they are prostrating may properly and competently be addressed by lay evidence as well as medical evidence.  Assuming the credibility of such lay evidence, the degree of probative value, i.e., the weight to be given it, may vary according to numerous of other factors, e.g., the familiarity of observing and assessing the severity of such symptoms and behaviors, and the consistency with other evidence.  

However, the matter of whether any particular symptoms or behavior associated with headaches are "characteristically" those associated with headaches is not something which is generally discernible by lay evidence.  In other words, some symptoms or behaviors which may be reported to be associated with or accompanying headaches may not, in fact, be characteristic of headaches.  For example, in this case the Veteran was repeatedly provided neurologic examinations at which times such things as whether he experience nystagmus or auras were addressed.  From the experience of the Board in rating service-connected headaches it must be observed that such things can be characteristic of a headache (although the term characteristically is used in DC 8100 with respect to whether the headaches are prostrating, as opposed to whether any specific symptom or group of symptoms are characteristic of tension or migraine headaches).  Indeed, it was for this reason that a number of the VA examinations conducted brief neurology evaluations to determine if the Veteran had any accompanying nystagmus or auras.  Other matters, such as those addressed in the VA examinations, are nausea, vomiting, photophobia, and difficulty concentrating.  This distinguishes whether or not certain symptoms or behavior are characteristic of headache but it necessarily also means that it must also be considered in addressing whether the symptoms or behaviors are "characteristically" prostrating under DC 8100 because any such symptoms or behaviors which are not characteristic of the service-connected headaches may be due to other causes or etiology(ies) for which service connection is not in effect.  As such, any such symptoms or behaviors which are not characteristic of the service-connected headaches and which are due to such nonservice-connected causes or etiology(ies) may not be considered for rating purposes.  See 38 C.F.R. § 4.14 (the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.").  This is particularly true if a veteran has service-connected headaches and service-connected psychiatric disability inasmuch as in this case the Veteran has reported that during his headaches he has difficulty concentrating and the headaches cause him to be short tempered.  As to this, the Board notes that in evaluating the severity of his service-connected psychiatric disability such matters as impairment of sleep, memory, abstract thinking, understanding complex commands, and even unprovoked irritability for rating criteria for evaluating the service-connected psychiatric disorder.  

Thus, whether the Veteran's symptom complex manifested by headaches are those which "characteristically" produce prostration is best left to the domain of competent clinical assessments.  

Additionally, the Board notes that in the briefing to the Court reference was frequently made to whether the Veteran's headaches were incapacitating.  VA's brief to the Court, at page 17, observed that "'[i]ncapacitating episodes' are consistently defined throughout the Rating Schedule as one that requires bedrest and treatment 'by a physician.'  See, e.g., 38 C.F.R. § 4.71a, DC 5243 Note (1) ("an incapacitating episode is a period of acute signs and symptoms . . . that requires bed rest prescribed by a physician and treatment by a physician"); 38 C.F.R. § 4.97, DCs 6502-6601 Note ("An incapacitating episode is one that requires bedrest and treatment by a physician."); 38 C.F.R. § 4.114, DC 7345, Note (1) ('incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician')."  

However, in the Veteran's reply brief, at page 5, it was stated that "DC 8100 does not require 'incapacitating episodes,' much less define that term for purposes of headaches.  See Prokarym v. McDonald, 207 Vet. App. 307, 310-11 (2015) (holding that terms used to describe a disability in one diagnostic code do not necessarily apply to other disabilities)."  

As to this, it is undisputed that DC 8100 does not use the term "incapacitation" or "incapacitating."  However, the very description of the degree and nature of the Veteran's impairment during his headaches, as he and other lay witnesses have described, shows that at least as applied in this case the terms prostrating and incapacitating are essentially the same.  Of course, this does not mean that under DC 8100 to establish that the headaches were incapacitating, or prostrating, that bedrest or treatment by a physician is required.  

Also before the Court the Veteran argued that VA examiners did not perform any medical tests to determine if the headaches are prostrating.  This presupposes that any such tests exist.  The Veteran and his representative have not cited to any such possible test and the Board is aware of none.  At the time of a number of the Veteran's VA rating examinations he was afforded neurological examinations.  As noted, such examinations could be useful in determining the severity of his headaches.  Accordingly, the Board finds that the contention that the Veteran was not afforded "tests" to evaluate his headaches is without merit.  

Turning next to the merits of the claim for an initial compensable rating for tension headaches, the Board notes that the Veteran sought VA evaluations for headaches in December 1992, January and February 1993, June and July 1993, and September 1993.  In April 1994 he reported that the headaches lasted until he was able to lie down.  In fact, on VA examination in December 1994 he reported that the headaches had occurred every day in the prior year.  Although not all early VA treatment records and VA examinations provided information with respect to whether the Veteran had to lie down, with the favorable resolution of doubt in favor of the Veteran his headaches have averaged at least once a month during the pendency of this appeal and the headaches have been characteristically prostrating.  Accordingly, an initial evaluation of 30 percent for tension headache is warranted.  

An initial rating of 50 percent is not warranted because it is not shown that the Veteran had such very frequent and completely prostrating and prolonged headache as to produce severe economic inadaptability.  In this regard, VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  Likewise, the regulation does not define "completely prostrating."  In this regard, while the Court did not instruct the Board to define this phrase, completely prostrating would appear to mean that the headaches were so severe as to preclude virtually any activity.  However, here the Veteran has reported that listening to music, which is an activity albeit passive, provides some relief.  

Moreover, here, the evidence does not show that he has had headaches which, while characteristically prostrating, were so completely prostrating as to cause severe economic inadaptability.  For example, at the 2011 Board hearing the Veteran testified that when he had headaches at work he would go to his car during his lunch break so he could lie down.  This is confirmed by a co-worker.  He has also indicated that sometimes he had to leave work.  However, the evidence does not show that the severity and duration of his headaches was such that they were prolonged enough that he had to leave work altogether on a very frequent basis.  Accordingly, the preponderance of the evidence is against the assignment of an initial 50 percent rating for tension headaches.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a TDIU rating in 38 C.F.R. § 4.16(b).  The Court has recognized that "the effect of a service connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extraschedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).  

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

In this case it must be noted that a higher schedular rating, i.e., 50 percent is provided for under the Rating Schedule.  While the scheduler rating criteria do not always address the symptoms specifically described by the Veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  In addition, the Board notes that a review of the record does not reveal any evidence establishing anything unique or unusual about the symptoms of the service-connected tension headaches.  

The Board acknowledges that the service-connected tension headaches results in  time lost from work and, so, loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected tension headaches have has interfered with employment beyond what is contemplated by the rating criteria.  

38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides a TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  However, in this case since at least March 13, 2007, the Veteran has been in receipt of either a TDIU rating, from March 13, 2007, and in receipt of a combined 100 percent schedular rating for his service-connected disorders since September 23, 2009.  Accordingly, for the time prior to March 13, 2007, for the reasons discussed above, an extraschedular rating for the service-connected tension headaches is not warranted.  

A TDIU Rating Prior to March 13, 2007

Total disability ratings will be assigned when there is impairment of mind or body which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

If a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but is unemployable by reason of service-connected disabilities, the RO should submit the claim to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b).  

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991).  

Background

In response to the 2012 and 2014 Board remands, the Veteran's record was reviewed in January 2016 for the requested opinions.  It was stated that, in essence, the Veteran was not unemployable prior to March 13, 2007.  Further, the questions posed asked for an opinion as to the likelihood that for any period starting the very first day after the Veteran separated from active duty on September 6, 1991, and continuing for the next 12 months the Veteran was unemployable in either a physical or sedentary job for which he would be qualified for by his educational and occupational experience because of his service-connected disabilities in combination.  The Veteran's service-connected disabilities were addressed.  

It was stated that as to service-connected ASHD with chest pain that the Veteran was evaluated on May 9, 1991 while still in the Army for heart disease by a cardiologist.  The cardiologist noted that the Veteran's heart murmur was a "benign flow murmur", that an echocardiogram in 1986 was normal, and the chest pains were not cardiac.  Therefore it was opined that the Veteran had no restrictions in employment because of heart disease during the first year after separation from the army.  It was pointed out that the fact that Veteran's echocardiogram was normal in 1986 when his chest pain was evaluated but this had not been noted at the cardiac VA examination of November 20, 1991.  However, a subsequent heart VA examination dated June 23, 1998 noted that he had had several treadmill exercise tests and there was never any proven arteriosclerotic cardiovascular disease.  The possibility that Veteran had heart disease would not prevent him from doing a sedentary job.  

As to DDD L4-5 with disc bulging and neuroforaminal narrowing with DJD and tension headaches the Veteran was evaluated by his chiropractor on July 14, 1992 for his back pains and for his headaches.  The conclusion as to employment was that in an 8 hour workday the Veteran would be able to sit for 4 hours total, 30 minutes at one time; stand for 4 hours total, 30 minutes at one time; walk for 4 hours total, 30 minutes at one time.  The Veteran was also judged to be able to lift from the floor 0 to 10 pounds continuously, 10 to 20 pounds frequently, 20 to 50 pounds occasionally, never and more than 50 pounds.  He would be able to lift from a table with the same restrictions.  He would be able to carry 10 to 20 pounds frequently, 20 to 50 pounds occasionally, and more than 50 pounds never.  The Veteran would be able to use both hands and arms for repetitive action grasping and handling.  He would be able to occasionally climb, bend, squat, knee, crawl, and place his hands above shoulder level.  He would never be able to work in unprotected heights, with moving machines, noise, vibration, or extreme temperatures or exposure to dust, fumes or gas.  The Veteran also had been evaluated for his low back condition for fitness for retention in the Army on August 13, 1991.  He was found unfit for retention because the physical requirements of the Army required the ability to do strenuous physical activity.  It was pointed out that on a back examination for fitness for retention, the examiner noted forward flexion was 90 degrees, extension 30 degrees, good lateral bending was present.  There was lower back tenderness.  Therefore it was opined that Veteran's back condition and headache conditions would not prevent him from working in a light physical job.  He has been rated at 0 percent for his headaches since September 6, 1991 and 10 percent for his low back since September 9, 1992.  His low back condition was increased to 40 percent on October 8, 2010, which is outside of the time frame of both questions (a) and (b).  

As to service-connected restrictive lung disease, the Veteran was evaluated by pulmonary specialist on December 16, 1991 for his lung condition.  He had worked as a welder for about 8 years in the Army.  The conclusion of the examiner was that because of mild lung scarring limited to the left lung base [on CT of the chest done August 21, 1991] that was deemed to be possibly related to repetitive bouts of hypersensitivity pneumonitis secondary to metal fumes from the welding, the Veteran would not be able to continue welding.  It was opined that the Veteran would be able to do a sedentary job in an office, because this type of job would not aggravate his restrictive lung disease.  He had been rated at 10 percent for his lung condition since September 6, 1991.  

As to bilateral PFS of the knees, a review of the October 14, 1991 evaluation done by orthopedist for the Veteran's lower back noted that he walked without an antalgic gait.  Subsequently a VA examination done for the knees on November 20, 1991 showed that the Veteran had painful knees while running.  There was full range of motion and no joint swelling, redness or increased warmth.  There was no crepitus.  X-rays of both knees were normal. Therefore, there was evidence that the Veteran's bilateral knee condition was not so severe as to interfere with his walking. 

As to hemorrhoids, there was no evidence that Veteran's hemorrhoids would prevent him from gainful employment.  This was based on the medical evidence in the hemorrhoid VA examination of November 20, 1991.  He had been rated at 0 percent for his hemorrhoids since September 6, 1991.  

As to herpes, the Veteran was found to have herpes simplex while on active duty.  The natural history of this disease was one of occasional outbreaks of blisters in the affected area that last for about 7 to 10 days.  In the interim periods there are no symptoms whatsoever, so it was opined that herpes would not cause the Veteran to be unemployable.  

It was further stated that the Board had affirmed that entitlement to an effective date for PTSD with depression and panic disorder earlier than September 23, 2009 was properly denied.  Therefore, PTSD had not been included in the list of disabilities in either question (a) or (b), because it was outside of the time frame.  Therefore, it was opined that the listed service-connected conditions would not prevent the Veteran from working in a sedentary type job when considered individually or in combination during the stated time period.   

The Veteran was working until March 2007, based upon a January 2008 buddy statement of F. J. G.  This reported states that the Veteran and F. J. G. were coworkers at "COS", the County Office of Services for the Aging in Delaware County, Pa. until about March 2007.  It was recalled by F. J. G. that the Veteran complained of back and neck pain, for which he wore a neck brace, and headaches and knee pain.  That person had further reported that the Veteran would go to his car during lunch breaks to take naps to attempt to relieve pain.  As best as could be remember, the Veteran had the above health issues throughout his years at COSA.  

Another buddy statement from F. L. B. dated January 9, 2008 described the Veteran working as a case manager at COSA, a job that entailed utilizing the computer requiring sitting for long periods, and also requiring carrying reports and charts.  There was also a buddy statement from R. J., CRNP, dated January 8, 2008 documenting that she worked with the Veteran for a year at COSA.  The Veteran's job required handling a large case load with multiple deadline, budgets, assessments, and related documentation, and required hours of desk work and computer work, as well as commuting to home visits. 

The opining clinical also reported that there was documentation that the Veteran had been working for years before March of 2007.  Thus, the question of employability prior to March 2007 was answered in the negative because of the fact that the Veteran had been working.  

Lastly, it was stated that these listed conditions or any other conditions that could be construed to be service-connected could not change the clinician's opinion because the opinion was based on the evidence that the Veteran was actually working for years prior to March 2007.  

The Board further notes that in a statement dated January 10, 2007 but received on January 10, 2008, the Veteran reported that he had been employed until March 12, 2007.  

Also of record is a statement dated March 20, 2007, from a COSA Shop Steward of Teamsters Local 115 contesting the termination of the Veteran's employment on March 12, 2007.  No reference was made to any disability being a cause of the termination of the Veteran's employment.  

In the Veteran's VA Form 9, Appeal to the Board, received on March 2007, he reported that he had recently lost his job because of his many health problems.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received on March 31, 2011, the Veteran reported having last worked full-time on March 12, 2007.  

At the September 2011 videoconference the Veteran testified that he had been terminated from his employment as a county social worker for the aging in March 2007 because of his physical illnesses.  

Analysis

Here, regardless of what ever rating may be assigned following the grant of service connection for tinnitus; and also regardless of the grant of a 30 percent rating for tension headaches herein; and regardless of the ultimate outcome of the claim for an effective date prior to September 23, 2009 for service connection for PTSD with depression and panic disorder, the law requires that in order for a TDIU rating to be granted the Veteran must be unable to obtain or retain substantially gainful employment.  Here, the Veteran was gainfully employed for many years until termination of his last employment on March 12, 2013.  Moreover, there is no evidence, and it is not contended, that the Veteran's employment prior to March 13, 2007, was only marginal employment or that his employment was in a protected environment such as a family business or sheltered workshop.  See 38 C.F.R. § 4.16(a).  

Accordingly, the Board finds that the preponderance of the evidence is against finding that prior to March 13, 2007, a TDIU rating was warranted.  







ORDER

New and material evidence has been received to reopen the claim of service connection for tinnitus, and upon de novo adjudication service connection for tinnitus is granted.  

An initial rating of no more than 30 percent is granted for service-connected tension headaches, subject to laws and regulations governing the award of monetary benefits.  

A TDIU rating prior to March 13, 2007, is denied.  



_______________________________        ____________________________
						
Veterans Law Judge		Veterans Law Judge
Board of Veterans' Appeals		Board of Veterans' Appeals


____________________________________________
J. W. Francis
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


